— In an action to recover for medical services rendered, defendants appeal from an order of the Supreme Court, Rockland County (Skahen, J.), dated July 16, 1981, which denied their motion to dismiss the action under CPLR 3211 (subd [a], pars 5, 8) or, in the alternative, to strike the note of issue and statement of readiness. Appeal held in abeyance and matter remitted to Special Term to hear and report in accordance herewith. Special Term shall file its report with all convenient speed. On the present record, it is unclear whether at the time the summons was affixed to the door of the residence of Donna Wyatt’s parents, she was actually a resident there. In order to effect proper service under CPLR 308 (subd 4), the summons must be affixed to the door of the actual residence of the defendant (Feinstein v Bergner, 48 NY2d 234). Accordingly, a hearing is required on that issue. Mangano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.